262 F.2d 349
VICTORIAS MILLING CO., Inc., as owner of THE NONSUCO, Libellant-Appellant,v.THE GULFPORT, her engines, boilers, etc., and Gulf Oil Corporation, Claimant-Respondent-Appellee.GULF OIL CORPORATION, as owner of THE GULFPORT, Cross-Libellant-Appellee,v.THE NONSUCO, her engines, boilers, etc., and Victorias Milling Co., Inc., Cross-Claimant-Respondent-Appellant.
No. 128.
No. 129.
Docket 25272.
Docket 25273.
United States Court of Appeals Second Circuit.
Argued December 3, 1958.
Decided December 15, 1958.

Hanrahan & Costello, New York City, for appellants.
Burlingham, Hupper & Kennedy, New York City, Adrian J. O'Kane, Robert F. Lynch, New York City, of counsel, for appellee.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
This appeal turns on findings of fact which may not be set aside unless clearly erroneous. McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20. The decree is affirmed on the opinion below, reported in D.C., 166 F. Supp. 396.